Citation Nr: 1228264	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  05-24 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis and degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for arthritis of the hands, ankles, feet, and left knee. 

3.  Entitlement to service connection for a chronic respiratory disability, to include pleurisy and bronchitis as due to exposure to herbicides and ionizing radiation. 

4.  Entitlement to an effective date earlier than January 13, 2004 for the award of service connection for diabetes type II with renal involvement and peripheral neuropathy of the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in June 2007.  A transcript of the hearing is of record. 

In December 2007 and May 2009, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

When the case was previously before the Board, the claim for entitlement to service connection for arthritis did not identify the specific joints claimed by the Veteran as affected by the disability.  After review of the complete record, the Board finds that the claim for arthritis includes the hands, ankles, feet, left knee and a separate claim for entitlement to service connection for a disability of the lumbar spine.  During the June 2007 hearing before the Board, the Veteran clearly testified that he intended his claim for arthritis to include both degenerative changes and degenerative disc disease of the lumbar spine.  Similarly, in a June 2005 statement addressing his claim for arthritis, the Veteran reported that he had experienced back pain since active duty service.  The Court has held that a claim for service connection encompasses all related symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board finds that a claim for a low back disability is properly before the Board as it is encompassed by the appeal for entitlement to service connection for arthritis of the hands, ankles, feet, and left knee.  

In its December 2007 and May 2009 remands, the Board referred the issue of entitlement to service connection for alcoholism to the Agency of Original Jurisdiction (AOJ) for adjudication.  There is no indication in the Veteran's virtual or paper claims file that any action has been taken on this claim.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  

The issue of entitlement to an effective date earlier than January 13, 2004 for the award of service connection for diabetes type II with renal involvement and peripheral neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability, diagnosed as arthritis and degenerative disc disease of the lumbar spine, is etiologically related to active duty service.

2.  The Veteran's arthritis of the hands was demonstrated years after service and is not etiologically related to a disease or injury in service.

3.  The Veteran's bilateral calcaneal spurs of the ankles were demonstrated years after service and are not etiologically related to a disease or injury in service.

4.  The Veteran's arthritis of the feet was demonstrated years after service and is not etiologically related to a disease or injury in service.

5.  The Veteran's degenerative joint disease of the left knee was demonstrated years after service and is not etiologically related to a disease or injury in service.

6.  A chronic respiratory disability, diagnosed as bronchial asthma, was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides and ionizing radiation. 



CONCLUSIONS OF LAW

1.  Service connection for arthritis and degenerative disc disease of the lumbar spine  is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137  (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Arthritis of the hands was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Bilateral calcaneal spurs of the ankles were not incurred in or aggravated by active service, nor may their incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  Arthritis of the feet was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  Degenerative joint disease of the left knee was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  Bronchial asthma was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Low Back Arthritis and Degenerative Disc Disease

The Veteran contends that service connection is warranted for a low back disability as it began during active duty and has manifested continuous symptoms to the present day.  The record clearly establishes the presence of a current disability; the Veteran was initially diagnosed with mild degenerative changes and degenerative disc disease of the lumbar spine based on private X-rays in August 1995.  He has continued to receive treatment for the low back conditions throughout the claims period and the Board finds that the first element of service connection is present.  

Service treatment records also document the incurrence of several back injuries during active duty.  In October 1964 and October 1967, the Veteran was involved in motor vehicle accidents and was treated for a spinal hematoma and back tightness in October and November 1967.  He also incurred a muscle strain of the back in August 1965 that was treated with heat and massage.  The Veteran continued to complain of back pain on multiple occasions during his 20 years of active service, and a history of back pain was noted on examinations conducted in January 1968 and for retirement in September 1974.  Although the Veteran's spine was normal upon examination in January 1968 and September 1974, he complained of recurrent back pain at the on each report of medical history that accompanied the examination reports.  

The Veteran has also reported a continuity of symptoms since active duty service with respect to his low back pain.  The Board finds that the continuity of symptoms reported by the Veteran is credible, especially in light of the private medical records documenting consistent complaints and treatment of low back pain since the 1980s.  The record contains no competent evidence weighing against the claim, and the Veteran's credible continuity of symptoms is sufficient to establish a nexus linking his lumbar spine arthritis and degenerative disc disease to active duty service.  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for is granted.  


Arthritis of the Hands, Ankles, Feet, and Left Knee

The Veteran contends that service connection is warranted for arthritis of various joints as it was incurred due to active duty service.  Although the Veteran's original January 2004 claim did not clarify the specific joints of his body claimed to have service-related arthritis, he testified during the June 2007 hearing that he experienced pain in his hands, feet, back, and left knee.  The Veteran also reported in April 2006 that he had pain in his feet, ankles, hands, and back.  As discussed above, the Board has already determined that service connection is warranted for a lumbar spine disability, therefore the Board will limit its current consideration to whether the Veteran's claimed arthritis in the hands, ankles, feet, and left knee was incurred or aggravated due to service.  

The record establishes the presence of disabilities of the hands, ankles, feet, and left knee.  Upon VA examination in July 2009, the Veteran was diagnosed with minimal arthritic changes of the hands, bilateral calcaneal spurs of the ankles, and degenerative joint disease of the left knee.  The Veteran was also diagnosed with arthritis of the hands and feet during a September 2003 Agent Orange examination at the Jacksonville VA Medical Center (VAMC).  The first element of service connection-current disabilities-is therefore demonstrated. 

Service treatment records, while not verifying injuries of all the claimed joints, document some complaints and treatment for the Veteran's ankles, feet, and left knee.  In October 1955, one of the Veteran's ankles was wrapped with an ace bandage to treat a nonspecified injury.  Additionally, during a January 1968 remote duty examination, the Veteran was noted to have a history of a laceration over the left anterior tibial surface that had healed normally with no complications or sequelae.  The Veteran also complained of general foot trouble on an April 1974 report of medical history.  The September 1974 retirement examination showed normal upper and lower extremities and feet and while the Veteran reported having some painful joints, he denied experiencing arthritis or a "trick" or locked knee on the accompanying report of medical history.  The report of medical history included a thorough review of the Veteran's treatment history during service, but the only joint complaint pertained to swelling of the elbow joints in 1968 with no pathology noted on X-ray and no problems since.  

Although service records do not specifically demonstrate in-service injuries of the hands, ankles, feet, and left knee, there is some evidence of complaints during service pertaining to some of the joints.  In addition, the Veteran testified during the June 2007 hearing that he sprained his ankles during service and incurred other injuries as a result of a motor vehicle accident during active duty.  Service records verify the Veteran's involvement in automobile accidents in October 1964 and October 1967.  The Veteran is competent to report injuries during service and the Board will resolve reasonable doubt in his favor and find that the second element of service connection is established. 

With respect to the third element of service connection, a link between the current disability and the Veteran's active duty service, there is no evidence of arthritis of any joint within a year from the Veteran's separation from active duty to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of complaints related to the claimed joints dates from an April 1987 employer examination when the Veteran made vague reports of musculoskeletal pain.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's arthritis was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has also reported a continuity of symptoms since service.  He testified in June 2007 that he began to experience pain in various joints during service that have continued and worsened to the present day.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of a continuity of symptoms is not credible based on the contents of the service and post-service treatment records.  While the Veteran testified that his arthritic joint pain began during service, service records do not document any chronic joint disabilities.  Additionally, the Veteran's upper and lower extremities and feet were all normal upon retirement examination in September 1974 and while he complained of generally painful joints on the accompanying report of medical history, he also explicitly denied problems related to arthritis and his knee, despite reporting other specific health problems such as recurrent back pain.  The only joint problem noted by the physician in September 1974 pertained to the elbows that was found to have resolved years ago.  Furthermore, post-service treatment records do not document any complaints related to the claimed joints until May 1987, more than 10 years after service, when the Veteran reported incurring a recent strain of his left ankle.  During an employment examination in April 1987 the Veteran made vague musculoskeletal complaints, but did not specify the affected parts and stated that they were not serious.  There is also no evidence of arthritis until April 2001, when a private doctor noted a history of arthritis without any specific findings.  The Board finds that the contents of the service and post-service treatment records contradict the Veteran's reports of a continuity of symptomatology and are more credible as they document findings and history provided in the context of contemporaneous medical treatment rather than a claim for compensation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  The Board also notes that the Veteran never related his arthritis to active duty service while receiving medical care until after his claim for compensation was received.  The Board therefore finds that the Veteran's reported history of a continuity of symptoms is not credible. 

There is also no competent medical evidence of a nexus between the Veteran's arthritis of the hands, feet, and left knee and bilateral ankle spurs and service.  None of the Veteran's treating physicians have rendered an opinion in support of his claim, and the record contains a VA expert opinion weighing against the claim.  The Veteran was afforded a VA examination in July 2009, but after reviewing the claims file and examining the Veteran, the VA examiner determined that the question of whether the diagnosed disabilities were connected to service could not be resolved without resort to speculation.  This opinion amounts to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102  (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  However, the Board notes that the July 2009 VA examiner found that there was no objective evidence of arthritis or a significant problem with the ankles and knees during service.  The examiner also diagnosed minimal arthritic changes of the hands that were consistent with the Veteran's age. 

The claims file was also provided to a VA orthopedist for an expert opinion addressing the etiology of the Veteran's claimed disabilities.  Although the first opinion in February 2010 was rendered without review of the complete record (due to its misplacement), an opinion was provided in February 2012 after the VA orthopedist was provided the opportunity to review the complete claims file.  The VA orthopedist found that it was less likely as not that the Veteran's arthritis of the left knee and hands was related to active duty service.  The VA orthopedist noted that there was no documentation in the medical record of direct service incurrence and the only joint complaint during service pertained to the Veteran's elbows.  The VA orthopedist also considered the Veteran's report of a continuity of symptoms, (found not credible by the Board), but determined that it was not supported by the medical record.  Thus, the only medical opinion of record weighs against the Veteran's claim.  

The Board has considered the testimony of the Veteran connecting his disabilities of the hands, ankles, feet, and left knee to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of joint pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In any event, the Board has also determined that the Veteran's reports of a continuity of symptoms since service are not credible.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities of the hands, ankles, feet, and left knee were years after his separation from military service.  In addition, there is no competent medical evidence that the Veteran's disabilities are related to active duty.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


Chronic Respiratory Disability

The Veteran contends that service connection is warranted for a chronic respiratory disability as it was incurred during active duty service, or in the alternative, was incurred due to herbicide and radiation exposure during service.  

The record demonstrates the presence of a current disability as the Veteran was diagnosed with mild bronchial asthma during a VA examination in July 2009.  The VA examiner noted that a recent pulmonary function test (PFT) was normal, but the Veteran was not having an asthma exacerbation at that time.  The diagnosis of bronchial asthma was previously verified by a PFT in April 2005, interpreted by the Veteran's private physician as compatible with bronchiospastic obstruction seen in bronchial asthma.  The Board therefore finds that the first element of service connection-a current disability-is established.  

Service records also document the presence of treatment for respiratory and chest complaints on several occasions.  In November 1966, the Veteran complained of left chest pain and a diagnosis of pleurisy versus a musculoskeletal strain was rendered.  A December 1966 chest X-ray showed patchy infiltrates consistent with bilateral bronchopneumonia.  The Veteran complained of similar chest and breathing discomfort on three other occasions during service, in October 1973, November 1973, and December 1974, but a November 1973 chest X-ray was negative and the Veteran was diagnosed with a flu syndrome and pleuritic pain in December 1974.  The September 1974 examination for retirement shows that the Veteran's lungs and chest were normal and he denied experiencing a chronic cough, shortness of breath, asthma, or frequent or chronic colds on the accompanying report of medical history.  An October 1994 PFT was also within normal limits.

Regarding the Veteran's contentions involving his exposure to herbicides such as Agent Orange, service records confirm that the Veteran served in the Republic of Vietnam.  His exposure to herbicides is therefore presumed.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  VA regulations also provide for a presumption of service connection for certain disabilities associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309 (2011).  Bronchial asthma is not subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 and service connection is therefore not warranted on a presumptive basis for a disability associated with herbicide exposure.  

The Veteran also contends that service connection is warranted for bronchial asthma due to radiation exposure.  In his October 2004 notice of disagreement, the Veteran reported that he served in Eniwetok Atoll for a month performing radiation surveys.  Personnel records do not confirm the Veteran's exposure to radiation, but a January 1968 remote duty examination notes that the Veteran worked with radioactive material.  Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in a number of different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  Bronchial asthma is not listed as a disorder entitled to presumptive service connection under 38 C.F.R. § 3.309(d).  See also 38 U.S.C.A. § 1112(c) (West 2002).  The disability is also not a radiogenic disease under 38 C.F.R. § 3.311.

Although service connection is not possible for the Veteran's bronchial asthma as a presumptive condition for exposure to herbicides or radiation, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, while service connection on a presumptive basis as due to herbicide exposure and radiation is not possible for the Veteran's claimed disability, the Board will determine whether service connection is warranted as directly due to active duty service and exposure to herbicides and radiation or directly related to the Veteran's respiratory treatment during service.  

Service treatment records do not indicate a link between the Veteran's current bronchial asthma and active duty.  No chronic conditions were noted on the September 1974 retirement examination, and the Veteran specifically denied experiencing problems such as chronic cough and asthma on the accompanying report of medical history.  A PFT performed one month after the retirement examination was also normal.  Although the Veteran was diagnosed with possible pleurisy in November 1966, a January 1968 remote duty examination shows that the Veteran was found to have fully recovered without any complications or sequelae.  

There is also no evidence of respiratory complaints or treatment after service until March 1983, eight years after separation, when the Veteran was treated for bronchitis with his private doctor.  Furthermore, it was not until 1987, more than a decade after service, that PFTs showed reduced breathing capacity.  An April 1987 PFT showed a slight restrictive pulmonary dysfunction and the Veteran's physician noted that it indicated a change in the last year.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's bronchial asthma was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record is also negative for other competent medical evidence of a link between the Veteran's current respiratory disability and any incident of active duty service, to include herbicide exposure and the claimed radiation exposure.  The Veteran was provided a VA examination in July 2009 to determine the nature and etiology of his claimed disability, and while bronchial asthma was diagnosed, the VA examiner found that the question of whether the current condition was related to service could not be resolved without resort to speculation.  The July 2009 VA examiner noted the diagnoses of bronchitis and pleurisy 30 years ago during service, but also found that there was no evidence of objective disease at that time as the workup and chest X-rays were normal.  As discussed above, opinions which can only make the necessary connection between the current disorder and the Veteran's military service by resorting to mere speculation, amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102  (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Following the July 2009 VA examination, the Veteran's claims file was provided to a VA pulmonologist for an expert opinion regarding the etiology of the bronchial asthma.  In an undated opinion, the VA pulmonologist was unable to provide an opinion regarding the claimed disability as the full claims file was not available due to its misplacement.  However, the Veteran's complete records were later located and forwarded to the pulmonologist.  In April 2012 the VA expert found that it was less likely than not that the Veteran's current respiratory disability was due to his treatment for bronchitis or pleurisy during service.  The VA pulmonologist noted that the Veteran's PFT results since service have been consistent with the normal aging process and the Veteran's objective test results during service were normal.  

The Board has considered the testimony of the Veteran connecting his current bronchial asthma to treatment and various exposures during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as problems breathing and chest pain, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In addition, the Veteran has not reported a clear continuity of symptoms since service.  He testified during the June 2007 hearing that he was treated for breathing problems several times during service and experienced a recurring bout of bronchitis almost every year after service.  Although the Veteran has reported recurring episodes of bronchitis, the Board does not find that he has reported a continuity of respiratory symptoms since active duty service.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was several years after his separation from active service.  In addition, there is no competent medical evidence that the Veteran's bronchial asthma is related to his active duty service, to include exposure to herbicides and radiation.  In fact, the only medical opinion of record, that of the April 2012 VA pulmonologist, weighs against the claim.  The Board has considered the Veteran's testimony but concludes that the weight of the evidence is against a nexus between the current disability and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for service connection for a low back disability, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to the other claims was furnished to the Veteran in March 2004 and January 2008 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were most recently readjudicated in the August 2009 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  The Veteran was afforded an Agent Orange examination at the Jacksonville VAMC in September 2003, but there is no indication that other VA treatment records exist.  In fact, in January 2004 the Veteran clearly stated that he did not want to undergo any treatment with VA health care providers.  

The record also contains adequate medical opinions addressing the etiology of the claimed disabilities.  With respect to the Veteran's claims for service connection for arthritis and bronchial asthma, a VA examination was provided in July 2009 and VA expert opinions addressing the etiology of the disabilities were obtained in February and April 2012.  Although the VA orthopedist and pulmonologist who issued the February and April 2012 medical opinions had previously submitted other opinions, these were rendered following an incomplete review of the Veteran's claims file due to its misplacement and attempted reconstruction.  When the Veteran's complete claims file was located, it was provided to the VA orthopedist and pulmonologist and new opinions were rendered.  These opinions are discussed in the decision above.

The Board notes that the record does not contain a VA medical opinion addressing the Veteran's contentions regarding exposure to herbicides and radiation and its effect on the development on bronchial asthma.  While the Board has determined that the Veteran was exposed to herbicides and some radiation during service, the record contains no competent evidence indicating that his bronchial asthma may be associated with such exposure.  A VA opinion addressing the possibility of such a link is therefore not required.  38 U.S.C.A. § 5103A(d) (West 2002). 

The Board also finds that VA has complied with the December 2007 and May 2009 remand orders of the Board.  In response to the Board's remands, a request was made to the Jacksonville VAMC for any VA treatment records, to include a report of the September 2003 Agent Orange examination.  These records were then added to the claims file.  The Veteran was also provided a VA examination in July 2009 and expert medical opinions were obtained in February and April 2012 addressing the etiology of the disabilities on appeal.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  





ORDER

Entitlement to service connection for arthritis and degenerative disc disease of the lumbar spine is granted.

Entitlement to service connection for arthritis of the hands is denied.

Entitlement to service connection for bilateral calcaneal spurs of the ankles is denied. 

Entitlement to service connection for arthritis of the feet is denied.

Entitlement to service connection for degenerative joint disease of the left knee is denied.  

Entitlement to service connection for a chronic respiratory disability diagnosed as bronchial asthma as due to exposure to herbicides and ionizing radiation is denied. 


REMAND

In October 2004, the Veteran filed a notice of disagreement (NOD) with the September 2004 rating decision that awarded service connection for diabetes type II with renal involvement and peripheral neuropathy of the bilateral lower extremities effective January 13, 2004.  The Veteran clearly stated in the October 2004 NOD that he disagreed with the current effective date assigned his service-connected disabilities.  He has not been provided a statement of the case (SOC) in response to the October 2004 NOD, and a remand is therefore required for the issuance of a SOC on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative on the issue of entitlement to an effective date earlier than January 13, 2004 for the award of service connection for diabetes type II with renal involvement and peripheral neuropathy of the bilateral lower extremities.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


